Exhibit 10.12

SECOND AMENDMENT TO GRANT AGREEMENT

THIS SECOND AMENDMENT TO GRANT AGREEMENT (this “Amendment”), is made this 26th
day of November (the “Effective Date”), 2013 between KELLWOOD COMPANY
(“Company”) and Jill Granoff (the “Optionee”).

WHEREAS, the Optionee holds certain options to acquire common stock of Company
(the “Options”) pursuant to that Grant Agreement pursuant to the 2010 Stock
Option Plan of Kellwood Company, dated as of May 4, 2012 and previous amended as
of December 30, 2012 (the “Option Agreement”); and

WHEREAS, the Company and Optionee desire to further amend the Option Agreement
on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties enter into
this First Amendment to the Option Agreement (this “Amendment”).

1. This Amendment is effective immediately as of the Effective Date.

2. Section 7(b)(i)(B) of the Option Agreement is hereby amended by replacing the
phrase “10 days” with the phrase “30 days”.

3. Section 9 of the Option Agreement is hereby amended and restated in its
entirety as follows, with the “strike-through” provisions deleted as of the
Effective Date and the italicized provisions added as of the Effective Date:

“9. IPO. Following an IPO, the Optionee shall be entitled to exercise a portion
any or all of the Optionee’s then vested Options; equal to the number of such
then-vested Options multiplied by a fraction, the numerator of which is the
amount of cash realized by Sun in connection with such IPO and the denominator
of which is the total amount of Sun’s investment in the Company (including, for
the avoidance of doubt, both debt and equity) prior to such time, provided,
however, that the number of vested Options that are exercisable on account of
such IPO shall not exceed 100%, provided further that in the event that any of
the events in Sections 7(a) or 7(b) occur following the IPO, the Options may be
exercised, and will expire, in accordance with Section 7 or Section 10,
whichever is applicable. For the avoidance of doubt, the Options that are not
then-vested as of the IPO shall continue to vest in accordance with Section 6
hereof and shall become vested upon the first to occur of Sections 7(a) and 7(b)
hereof. Following an IPO, in the event that the publicly traded entity is a
successor to or parent or subsidiary of the Company, then the Options shall in
good faith be adjusted to provide that (i) the Common Stock underlying such
Options shall be the Common Stock of the entity that is publicly traded and
(ii) that the aggregate spread value (i.e.,



--------------------------------------------------------------------------------

the difference between the exercise price of the options and the fair market
value of the stock covered by them immediately prior to such adjustment) is
preserved, in each case consistent with the requirements of Section 12 of the
Plan; provided however that no such adjustment shall be made or required in a
manner that would cause the Optionee to become subject to the excise tax under
Section 409A of the Code. For the avoidance of doubt, in no event shall the
previous sentence modify the vesting or exercisability provisions of this Grant
Agreement. Following an IPO, if any period following a termination of employment
during which a vested option may be exercised pursuant to the terms of this
Agreement occurs during a “black out period” under the Company’s Security
Trading Policy which would be applicable to the Optionee if the Optionee
remained an employee of the Company, such period shall not be counted for
purposes of calculating such post termination exercise period, provided, however
in no event shall the option remain exercisable following the date that is ten
(10) years following the date of grant of the option.

4. This Amendment represents the complete and total understanding of the parties
with respect to the content thereof, and cannot be modified or altered except if
done so in writing, executed by all parties.

5. This Amendment shall in no way modify, alter, change or otherwise delete any
provision of the Option Agreement, unless specifically done so by the terms of
this Amendment, and all the remaining provisions of the Option Agreement shall
remain in full force and effect. This Amendment may be executed in two (2) or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
written below and upon full execution by all parties, this First Amendment shall
be effective as set forth in Section 1 above.

 

OPTIONEE

/s/ Jill Granoff

Date:  

November 26, 2013

COMPANY

/s/ Keith Grypp

By:   Keith Grypp Its:  

Senior Vice President, Secretary and General Counsel

Date:  

November 26, 2013

Signature Page to Second Amendment to Grant Agreement